         Case 1:17-cr-00370-JCH Document 109 Filed 01/15/19 Page 1 of 1


                             IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,                      )
                                               )
                Plaintiff,                     )
                                               )
       vs.                                     )       CRIMINAL NO. 17-CR-0370-JCH
                                               )
IMAD AYSHEH,                                   )
a/k/a “IMAD MANASSRA,”                         )
IYAD AYSHEH,                                   )
NEDAL AYSHEH, and                              )
RAED AYSHEH.                                   )
                                               )
                Defendants.                    )

               ORDER GRANTING THE UNITED STATES’ UNOPPOSED
             MOTION TO EXTEND TIME WITHIN WHICH TO RESPOND TO
              DEFENDANT’S OPPOSED MOTION TO DISMISS (DOC. 107)

       THIS MATTER having come before the Court on the United States’ Motion to Extend the

Time Within Which to Respond to Defendant Iyad Aysheh’s Opposed Motion to Dismiss All

Counts in the Indictment (Doc. 107), and having considered the grounds set forth in that motion,

FINDS that the motion is well taken and should be granted.

       IT IS THEREFORE ORDERED that the United States’ response to the above-referenced

motion is due on January 28, 2019.




                                            ________________________________________
                                            THE HONORABLE JUDITH C. HERRERA
                                            UNITED STATES DISTRICT JUDGE


Submitted by:

Kristopher N. Houghton
Assistant United States Attorney
